Citation Nr: 0410707	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-14 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether the RO committed clear and unmistakable error in 
adjudicating the veteran's claims, in November 1969, without first 
submitting the case to VA Central Office.  

2.  Whether the RO committed clear and unmistakable error in 
adjudicating the veteran's claims, in November 1969, without first 
submitting the case to VA Central Office for consideration of a 
total disability rating, for compensation purposes, based on 
individual unemployability.  

3.  Entitlement to service connection for venous valvular 
insufficiency due to shrapnel wounds.  

4.  Entitlement to service connection for residuals of a shrapnel 
wound of the left testicle.  

5.  Entitlement to service connection for damaged teeth.  

6.  Entitlement to service connection for a scar of the left 
chest.  

7.  Entitlement to service connection for neurological damage 
secondary to shrapnel wounds.  

8.  Entitlement to service connection for a major depressive 
disorder.  

9.  Entitlement to service connection for bilateral shoulder wound 
residuals.  

10.  Entitlement to service connection for a skin disorder.  

11.  Entitlement to an effective date earlier than September 27, 
1999 for a total disability rating, for compensation purposes, 
based on individual unemployability.  

12.  Entitlement to an effective date earlier than September 27, 
1999 for Dependents' Education Assistance Benefits, under Chapter 
35, Title 38, United States Code.  

13.  Entitlement to an effective date earlier than September 27, 
1999 for service connection and a disability rating of 50 percent 
for post-traumatic stress disorder (PTSD).  

14.  Entitlement to a disability rating in excess of 50 percent 
for PTSD.  

15.  Entitlement to an initial compensable disability rating for 
temporomandibular joint (TMJ) dysfunction.  

16.  Entitlement to a disability rating in excess of 10 percent 
for fragment wound, Muscle group XV, left thigh and leg, including 
knee, and scar.  

17.  Entitlement to a disability rating in excess of 10 percent 
for fragment wound, Muscle group XV, right thigh and leg, 
including knee, and scar.  

18.  Entitlement to a disability rating in excess of 10 percent 
for facial scars, of the mouth and nose, residuals of fragment 
wounds.  

19.  Entitlement to a disability rating in excess of 10 percent 
for a shrapnel wound scar of the left little finger.  

20.  Entitlement to a disability rating in excess of 10 percent 
for a muscle hernia of the left forearm.  

21.   Entitlement to a compensable disability rating for fragment 
wound scars of the abdomen and right arm.  

22.  Entitlement to a compensable disability rating for a shell 
fragment wound of the left forearm.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from September 1964 
to September 1968.  

In July 2003, the veteran waived his right to have a hearing in 
person and gave sworn testimony to the undersigned by way of a 
videoconference hearing.  

The issues which are not addressed in the decision will be the 
subject of a REMAND at the end of the decision.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.  

In a recent presentation to the Board, it was argued that there 
was clear and unmistakable error (CUE) in the 1982 rating decision 
which reduced the evaluation for a fragment wound scar of the left 
forearm from 10 percent to noncompensable.  This issue has not 
been adjudicated by the RO or otherwise developed for appellate 
consideration.  Thus, it is not properly within the Board's 
jurisdiction at this time.  Absent a notice of disagreement, a 
statement of the case and a substantive appeal, the Board does not 
have jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  The claim of CUE in the 
1982 rating decision which reduced the evaluation for a fragment 
wound scar of the left forearm from 10 percent to noncompensable 
is referred to the RO for appropriate action.  In adjudicating 
this claim, the RO should consider that the July 1982 VA 
examination found, "associated with this scar is a 2 inch by 11/2 
inch muscle hernia..." and that the regulation provided that the 
muscle disability was at least moderate where there were "signs of 
moderate loss of muscle substance..."  38 C.F.R. § 4.56 (b) 
(1982).  


FINDINGS OF FACT

1.  The veteran sustained a small scar of the left chest as the 
result of a fragment wound in service.   

2.  During service, the veteran sustained fragment wounds to his 
shoulders, Muscle Groups I, II, III, and IV, with retained 
metallic foreign bodies.  

3.  Residuals of fragment wounds to Muscle Groups I, II, III, and 
IV, during service, include retained metallic foreign bodies and 
osteoarthritic changes in the shoulders, bilaterally.  


CONCLUSIONS OF LAW

1.  A fragment wound scar of the left chest was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

2.  Residuals of fragment wounds to Muscle Groups I, II, III, and 
IV, with retained metallic foreign bodies and osteoarthritic 
changes in the shoulders, bilaterally, were incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Because the claims decided 
here do not require additional development to substantiate them, 
VCAA does not require further action or delay.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis of this provision 
discloses that there are three essential elements which must be 
met to establish entitlement.  There must be current disability; 
there must be disease or injury during service, and there must be 
a nexus or connection relating the current disability to the 
disease or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability requires 
a medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent opinion of 
a medical professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2003).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2003).  

The service medical records do not document the actual wounding in 
service; however, on the September 1968 report of medical 
examination, it was noted that the veteran had multiple shrapnel 
scars on the anterior surface of the calf and thigh, bilateral.  

The service personnel records show that, in June 1968, the veteran 
was wounded in action, with shrapnel in the face, both legs and 
stomach, from a booby trap.  He was awarded a Purple Heart medal.  

A Scar Of The Left Chest.  On the October 1969 VA examination, the 
veteran was noted to have one small scar, about 6 inches below and 
a little to the right of the nipple on the left chest.  X-rays of 
the chest were negative.  The diagnosis was multiple shrapnel 
wounds as described on his arms, legs, belly, chest and face.  

The January 2003 examination considered the veteran's report of a 
shrapnel wound of the left chest.  He alleged numerous symptoms 
due to the chest wound.  The examiner reported that muscles, 
including Muscle Group 19 appeared to be involved.  Entry wound 
locations were noted on the chest, but not described.  The doctor 
diagnosed shrapnel wound of the left side of the chest, commenting 
that the diagnosis was as claimed with subjective findings of pain 
and stiffness.  The doctor wrote that objective factors confirmed 
the subjective complaints.  What the objective factors were was 
not specified.  

On the March 2003 examination for VA, it was reported that 
multiple scars were noted on the left side of the chest.  They 
measured a total of 60 centimeters in length.  

Analysis.  The separation examination and service personnel 
records give us sufficient documentation that the veteran 
sustained fragment wounds in service.  The VA examination shortly 
after service documents that the veteran had a residual scar on 
his left chest.  The recent examination documents that scars are 
still present.  This evidence meets the three essential elements 
of evidence needed to support service connection for a scar of the 
left chest.  So, the Board grants service connection for the scar.  

Bilateral Shoulder Wound Residuals.  On the September 1968 
examination for separation from service, it was reported that the 
veteran's upper extremities were normal and that he had multiple 
shrapnel scars on the lower extremities.  The service personnel 
record reflects the shrapnel wounds and the award of a Purple 
Heart.  This evidence establishes that the veteran sustained 
shrapnel wounds in service.  

On VA examination in October 1969, the veteran had shrapnel wound 
scars on his face, chest and arms, as well as his lower 
extremities.  

When the veteran was examined for VA in January 2003, he reported 
that he had stepped on a land mine and sustained extensive 
fragment wounds.  On examination, the doctor noted numerous scars.  
They produced a limitation of arm movement at the shoulders.  The 
examiner expressed the opinion that the Muscle Groups affected by 
shrapnel wounds and overlying scars included I, II, III, and IV.  
The muscle groups showed substantial stiffness of both shoulders.  

On the March 2003 examination for VA, the shoulders were abnormal 
with prominent acromioclavicular joints.  The shoulders appeared 
to be atrophied over the deltoid muscles of both shoulders.  X-
rays showed osteoarthritic changes and shrapnel in both right and 
left shoulders.  As to the shoulder disability, the doctor 
diagnosed residuals of shrapnel wounds.  

Analysis.  The service medical records provide uncontroverted 
evidence that the veteran sustained extensive fragment wounds in 
service.  That is, the evidence proves the injury in service.  The 
January and March 2003 examinations for VA establish a current 
disability.  The presence of fragments in the shoulder and the 
medical opinion that the veteran has residuals of wounds in 
service establish a continuity between the injury in service and 
the current disability.  Thus, the three requirements for service 
connection are met, and the Board grants service connection for 
residuals of fragment wounds to Muscle Groups I, II, III, and IV, 
with retained metallic foreign bodies and osteoarthritic changes 
in the shoulders, bilaterally.  


ORDER

Service connection for a scar of the left chest is granted.  

Service connection is granted for residuals of fragment wounds to 
Muscle Groups I, II, III, and IV, with retained metallic foreign 
bodies and osteoarthritic changes in the shoulders, bilaterally.  



REMAND

The veteran's last VA psychiatric examination was in December 
1999.  At that time, the doctor diagnosed a major depressive 
disorder and commented that the veteran did not meet the criteria 
for a diagnosis of PTSD.  The veteran was subsequently 
hospitalized by VA and the primary diagnosis was PTSD, with a 
secondary diagnosis of depression.  Based on the hospital and 
clinical records, the RO granted service connection for PTSD and 
rated the disability.  Under these circumstances, the veteran 
should be afforded a current compensation examination for PTSD.  
Also of note is a November 1999 VA Mental Health Clinic 
Consultation Form with a diagnosis of major depressive disorder 
secondary to loss of work/inability to pay bills.  The RO has 
granted a total rating for compensation purpose, based on 
individual unemployability.  In other words, the RO has recognized 
that the veteran's loss of work was due to his service-connected 
disabilities.  Thus, we should medically determine if the major 
depressive disorder is due to service-connected disabilities.  We 
must also consider the possibility that the total compensation 
rating has alleviated the major depression.  Here, again, a 
psychiatric examination is appropriate.  

The file contains a copy of a decision from the Social Security 
Administration (SSA) dated in March 2001.  The United States Court 
of Appeals for Veterans Claims (Court) has repeatedly held that 
when VA is on notice that there are SSA records, it must obtain 
and consider them.  See Baker v. West, 11 Vet. App. 163,169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  Further, VCAA emphasizes 
the need for VA to obtain records from other Government agencies.  
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  

Law requires that a statement of the case (SOC) contain a citation 
to pertinent laws and regulations and a discussion of how such 
laws and regulations affect the agency's decision.  38 U.S.C.A. § 
7105(d)(1)(B) (West 2002).  

The June 2003 statement of the case (SOC) discusses the evaluation 
of the service-connected disabilities and what it takes to meet 
the criteria for the next higher evaluation.  Unfortunately, the 
SOC does not contain citations to the pertinent regulations as 
required by law.  This is mostly reflected in the lack of 
citations to the rating criteria, which are regulations.  Of 
particular note, in discussing the temporomandibular joint 
dysfunction, the SOC told the veteran and his representative, that 
a noncompensable evaluation was assigned unless the inter-incisal 
movement was between 31 and 40 millimeters of the lateral 
excursion between 0 and 4 millimeters.  While this is true, the 
regulatory basis for the noncompensable evaluation is found in 38 
C.F.R. § 4.31 (2003).  It may have been because the RO did not 
cite this applicable regulation that the representative repeatedly 
argued that the rating criteria do not provide a noncompensable 
evaluation.  

Additionally, because the veteran is claiming all possible higher 
evaluations, he must be provided with all higher rating criteria 
and not just the criteria for the next higher evaluation.  

Similarly, the veteran has claimed clear and unmistakable error 
(CUE) in that the RO did not submit his claims to VA central 
office (VACO) for evaluation, and specifically did not submit the 
TDIU claim to VACO for evaluation.  The SOC should have provided 
them with the regulatory criteria, including citations, for 
submitting such claims to VACO.  

The effective date issues were discussed in the SOC without 
providing the veteran with the effective date law and regulations 
or the citations to those applicable law and regulations.  This 
should be done.  

For the remaining claims for service connection, the RO should 
issue a supplemental SOC (SSOC) containing the laws and 
regulations, with citations, applicable to service connection and 
secondary service connection.  

The veteran's representative has repeatedly asserted that the 
service medical records were not requested by VA.  This assertion 
is patently incorrect.  VA requested the service medical records 
in September 1969, and received them in October 1969.  On the 
cover document, it was noted that, "The enclosed is the entire 
naval service medical record on file in this Bureau."  In light of 
this notation, over a year after the veteran completed his active 
service, it is unlikely that any additional records are available.  
However, it is clear that some records are missing, particularly 
those pertaining to the veteran's wounding.  Since the history of 
the injury is important in evaluating wounds, and because injury 
in service is relevant to the claims for service connection, the 
circumstances of this case warrant another attempt to obtain 
additional service medical records.  

On the January 2003 examination for VA, the veteran reported 
sustaining a shrapnel wound to the left testicle and made several 
genitourinary complaints.  The examiner endorsed these complaints, 
diagnosing a "shrapnel wound of the left testicle, the diagnosis 
is as claimed."  However, there are no objective findings.  There 
are no findings as to retained foreign bodies, scars, loss of part 
of the testicle, or change in the substance of the testicle.  On 
the March 2003 examination, it was reported that there appeared to 
be a 4 centimeter scar of the left testicle.  However, there was 
no information as to whether it was painful, adherent or otherwise 
symptomatic.  These reports warrant a more detailed genitourinary 
examination.  

On the January 2002 dental examination, it was noted that there 
was a radiopaque foreign body approximately 2 millimeters in 
diameter imbedded between teeth 2 and 4.  The examiner did not 
express an opinion as to whether the absence of tooth 3 was as 
likely as not due to the fragment in that area.  X-rays also 
disclosed a radioopaque area near teeth 30 and 31.  The examiner 
did not express an opinion as to whether the endodontic work on 
teeth 30 and 31 was as likely as not due to the fragment wounds in 
service.  The case should be returned to the examiner for 
clarification of his opinion.  

A Doppler study in July 1999 revealed complete mild venous 
valvular insufficiency in the right lower extremity.  In a 
clinical note, dated in January 2001, the same physician, the 
director of the vascular medicine program, reported pressure in 
both ankles and wrote that there was no evidence of significant 
macrovascular disease.  It is desirable for the findings to be 
clarified and to have a medical opinion consistent with the 
requirements of VCAA, in order to resolve whether the veteran has 
venous valvular insufficiency or other vascular disorder as the 
result of his service-connected wounds.  

It is also contended that the veteran has neurological damage 
secondary to shrapnel wounds.  In light of the veteran's extensive 
wounds and lower extremity complaints, this should be investigated 
by a physician.  

The veteran has contended that he has a skin condition/cellulitis 
of the lower extremities as the result of his service-connected 
wounds and exposure to Agent Orange.  The clinical records make 
various references to stasis dermatitis and cellulitis.  This 
warrants a current skin examination and medical opinion.  

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should request a complete copy of the veteran's medical 
records from SSA.  

2.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with recent 
court decisions, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal precedent.  
Specifically, the RO should inform the veteran and his 
representative that to substantiate his claims for service 
connection, he must submit competent medical evidence that he has 
the claimed disabilities and that they are due to his service-
connected wounds or other disease or injury in service.  For his 
rating claims, he should submit competent medical evidence that he 
has manifestations which approximate the criteria for the next 
higher evaluation.  

3.  The RO should ask the veteran to identify the hospitals which 
treated him for wounds.  He should report the date of treatment 
and identify the hospitals, preferably by unit or name.  
* If the veteran provides this information, the RO should ask the 
National Personnel Records Center (NPRC) to search hospital 
records for information on the veteran.  
* If the veteran cannot provide additional information, the RO 
should ask NPRC to search records of hospitals in DaNang, Republic 
of Vietnam, Japan, and Corpus Christi, Texas, for the period of 
June and July 1968, for records of the veteran.  
* NPRC should also be asked to make a further search under the 
veteran's name for any service medical records.  

4.  The veteran should be scheduled for a psychiatric examination.  
The claims folder should be made available to the examiner for 
review.  All indicated tests and studies should be accomplished.  
The examiner should respond to the following questions with a 
complete explanation:  
* Is it as likely as not that the veteran has a major depressive 
disorder?  
* Is it as likely as not that the major depressive disorder is due 
to service-connected wounds, service-connected PTSD, or other 
service-connected disability?  If the examiner is of the opinion 
that the major depressive disorder is due in part to service-
connected disabilities, he should express an opinion as to the 
percentage of the major depression which is due to the service-
connected disabilities.  
* Is the service-connected PTSD manifested by occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships?  
* Is the service-connected PTSD manifested by total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name?  

5.  The RO should ask the dentist who performed the January 2002 
examination of the veteran to clarify his opinion.  He should 
specifically respond to the following questions with a complete 
explanation:
* Is it as likely as not that the absence of teeth 3 and 16 are 
the result of fragment wounds in service?  
* Is it as likely as not that the veteran's crown, bridgework and 
amalgam restorations are the result of fragment wounds in service?  
* Is it as likely as not that the need for restorative treatment 
on tooth number 1 is the result of fragment wounds in service?  
* Is it as likely as not that the anterior crossbite involving 
teeth numbers 25, 27 and 10 is the result of fragment wounds in 
service?  
* Is it as likely as not that the endodontic treatment of teeth 
numbers 30 and 31 are the result of fragment wounds in service?  
* Is there any dental damage due to the service-connected 
temporomandibular joint dysfunction?  
The claims file should be made available to the examiner.  If the 
examiner who did the January 2003 dental examination is not 
available or cannot respond to the above questions without further 
examination of the veteran, such examination should be scheduled.  
If any additional tests or studies are indicated, they should be 
done.  

6.  The veteran should be scheduled for a genitourinary 
examination.  The claims folder should be made available to the 
examiner prior to the examination.  All indicated tests and 
studies should be accomplished.  The examiner should express an 
opinion as to the following, with a complete explanation:  
* What objective residuals of a fragment wound to the left 
testicle does the veteran have?  
* Is there any scarring?  If so, describe the scar.  Is the scar 
painful?  
* Is there any atrophy of the testis?  If so, describe the 
atrophy.  
* Is the left testis of different size, softness or hardness than 
the right?  Describe any differences in the testes.  
* What genitourinary complaints are, as likely as not, due to a 
fragment wound of the left testis?  
* What genitourinary complaints are more likely not due to the 
fragment wound, than they are to be due to the wound?

7.  The veteran should be scheduled for a VA vascular examination 
of his lower extremities.  The claims folder should be made 
available to the examiner.  All tests and studies necessary to 
respond to the following questions should be done.  The examiner 
should express an opinion on the following questions, with a 
complete explanation:  
* Does the veteran have venous valvular insufficiency?  
* If so, is it as likely as not that venous valvular insufficiency 
is the result of his service-connected wounds?  
* Does the veteran have any vascular disorder due in whole, or in 
part, to his service-connected wound residuals?  
* If a vascular disorder is due in part to service-connected 
disability, the examiner should express an opinion as to the 
percent of the vascular disability due to the service-connected 
disability.  

8.  The veteran should be scheduled for a VA neurologic 
examination.  The claims folder should be made available to the 
examiner for review.  Any indicated tests or studies should be 
done.  The examiner should express an opinion as to the following 
with a complete explanation:  
* Does the veteran have any neurologic disorder due in whole, or 
in part, to his service-connected wound residuals?  
* If a neurologic disorder is due in part to service-connected 
disability, the examiner should express an opinion as to the 
percent of the neurologic disability due to the service-connected 
disability.  

9.  The veteran should be scheduled for a VA examination of his 
skin.  The claims folder should be made available to the examiner 
for review.  Any indicated tests or studies should be done.  The 
examiner should express an opinion as to the following with a 
complete explanation:  
* What are the veteran's current skin diagnoses?
* Is it as likely as not that any current skin disorder is due to 
the veteran's wounds?  
* If the examiner is of the opinion that a skin disorder is due, 
in part, to service-connected disabilities, the examiner should 
express an opinion as to the percentage of the skin disorder which 
is due to service-connected disability.   

10.  Thereafter, the RO should readjudicate this claim in light of 
any evidence added to the record since the SOC.  If any benefit 
sought on appeal remains denied, the appellant and his 
representative should be provided a SSOC, containing: 
* For all increased rating claims, the provisions and citations 
for 38 C.F.R. §§ 4.31, 4.55, 4.56, the rating criteria for all 
current and higher evaluations, the citation to the rating 
criteria, and a discussion of how such laws and regulations affect 
the agency's decision.  
* For all CUE claims, the criteria for submitting increased rating 
and TDIU cases to VACO, a citation to the applicable law and 
regulations, and a discussion of how such laws and regulations 
affect the agency's decision.  
* For all earlier effective date claims, the criteria for earlier 
effective date claims, a citation to the applicable law and 
regulations, and a discussion of how such laws and regulations 
affect the agency's decision.  
* For the remaining service connection claims, the criteria for 
service connection (including secondary service connection, 
herbicide presumptions and any other provisions which may be 
applicable to a particular claim), a citation to the applicable 
law and regulations, and a discussion of how such laws and 
regulations affect the agency's decision.  
An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals  



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



